                   Case 2:18-cv-01626-TSZ Document 3-1 Filed 11/13/18 Page 1 of 2




 1                                                         THE HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8

 9   Bitmain Technologies Ltd.,                       No. 2:18-cv-1626
10                           Plaintiff,               [PROPOSED] ORDER GRANTING
                                                      LEAVE TO CONDUCT IMMEDIATE
11            v.                                      NON-PARTY DISCOVERY
12   John Doe,
13                           Defendant.
14

15

16

17            The Court, having considered plaintiff Bitmain Technologies Ltd. (“Bitmain”)’s Ex Parte
18   Motion for Permission to Conduct Immediate Non-Party Discovery. Pursuant to Federal Rule of
19   Civil Procedure 26(d)(1), and based upon good cause shown as presented in plaintiff’s motion
20   and supporting affidavit, the Court hereby GRANTS the motion.
21
              It is hereby ORDERED that plaintiff may serve immediate discovery requests on Bittrex,
22
     Inc. and other non-parties to identify the John Doe defendant, locate and recover the stolen BTC,
23
     and preserve and collect evidence in support of this case.
24

25

26

     ORDER GRANTING LEAVE TO CONDUCT                                          Perkins Coie LLP
                                                                         1201 Third Avenue, Suite 4900
     IMMEDIATE NONPARTY DISCOVERY – 1                                      Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     142104640.2                                                              Fax: 206.359.9000
                   Case 2:18-cv-01626-TSZ Document 3-1 Filed 11/13/18 Page 2 of 2




 1            IT IS SO ORDERED.
 2   Dated this ___ day of November, 2018.
 3

 4                                             _________________________________
 5                                             The Honorable Thomas S. Zilly
 6

 7   Presented by:
 8                                                 By: /s/ Joseph P. Cutler___
 9                                                 Joseph P. Cutler WSBA No. 37234

10                                                 Perkins Coie LLP
                                                   1201 Third Avenue, Suite 4900
11                                                 Seattle, WA 98101-3099
                                                   Telephone: 206.349.8000
12                                                 Facsimile: 206.359.9000
                                                   Email: JCutler@perkinscoie.com
13
                                                   KEVIN R. FELDIS
14                                                 (pro hac vice pending, AK Bar No. 9711060)
                                                   Perkins Coie LLP
15                                                 1029 West Third Avenue
                                                   Suite 300
16                                                 Anchorage, AK 99501-1981
                                                   KFeldis@perkinscoie.com
17
                                                   KENDRA L. HAAR
18                                                 (pro hac vice pending, AZ Bar No. 030959)
                                                   Perkins Coie LLP
19                                                 2901 North Central Avenue
                                                   Suite 2000
20                                                 Phoenix, AZ 85012-2788
                                                   KHaar@perkinscoie.com
21

22                                             Attorneys for Plaintiff

23

24

25

26

     ORDER GRANTING LEAVE TO CONDUCT                                          Perkins Coie LLP
                                                                         1201 Third Avenue, Suite 4900
     IMMEDIATE NONPARTY DISCOVERY – 2                                      Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     142104640.2                                                              Fax: 206.359.9000
